DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “the second package substrate is a custom memory package”. This limitation is found awkward and somewhat inconsistent with what is conventional in the art. A package substrate is normally something like a wiring substrate on which dies, memory dies for example, are mounted on, and this would make the package a memory package for example. One would not equate a package substrate as mentioned above to a package or a memory package, but rather to a memory package substrate. So it is quite strange to equate a package substrate to a package as claimed. The Examiner has assumed “custom memory package substrate”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasano et al. (US 7,250,675).

a.	Re claim 1, Fasano et al. disclose an interposer assembly, comprising: an interposer 102a (see figs. 1a&3a-b and related text; see remaining of disclosure for more details), wherein the interposer has a first end E1 (see annotated fig. 1 below) and a second end E2; a plurality of pads 106 (figs. 1a and related text) over (i.e. on) the first end and the second end of the interposer; a channel C in the interposer between the first end and the second end; and a heat spreader 302 positioned in the channel.


    PNG
    media_image1.png
    872
    1597
    media_image1.png
    Greyscale


b.	Re claim 2, the channel extends entirely across a first length L1 of the interposer.

c.	Re claim 3,  the heat spreader has a second length (length of channel C on fig. 3a) that is larger than the first length.

d.	Re claim 4, the heat spreader has a legs 304 extending away from the interposer.

e.	Re claim 5, heat spreader comprises a recess (recess between fins 304 in which 302 sits).
f.	Re claim 6, the recess interfaces with the channel (explicit on fig. 3a).

g.	Re claim 9, the heat spreader comprises an I-shaped profile, a T-shaped profile, or a rectangular shaped profile (see fig. 3b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-11, 17 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasano et al. (US 7,250,675).

a.	Re claim 7, Fasano et al. disclose all the limitations of claim 1 a stated above except explicitly that the heat spreader is secured to the interposer by an adhesive. However, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have secured the heat spreader to interposer by an adhesive in order to secure or enhance the bonding or adhesion between the said heat spreader and interposer.

b.	Re claim 10, Fasano et al. disclose an electronic package, comprising: a first package substrate 110 (see figs. 1a&3a-b and related text; see remaining of disclosure for more details); a first die stack 108a&108b over (i.e. on) the first package substrate; a heat spreader 302 over the first die stack, wherein the heat spreader comprises arms (portions bearing fins 304) that extend out past sidewalls of the first package substrate (fig. 3b); an interposer over 102a and around (at least in part) the heat spreader, wherein the interposer is electrically coupled to the first package substrate by a plurality of interconnects 112. But Fasano et al. do not appear to explicitly disclose a second package substrate over the interposer; and a second die over the second package substrate.

However, Fasano et al. disclose that devices can be mounted on the outer surfaces (thus, top surfaces) of the interposer 102a (see at least col. 5 ln. 16-19). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a device such as a semiconductor die package comprising a die mounted on a package substrate, and mounted said semiconductor die package by electrically bonding the package substrate to electrical connections on the top surface of interposer 102a, and this in order to integrate said semiconductor package with the package structure on fig. 3a. The modification would have resulted in having a second package substrate over the interposer; and a second die over the second package substrate.

c.	Re claim 11, the interposer comprises a channel C, and wherein the heat spreader sits in the channel (fig. 3a).

d.	Re claim 17, the electronic package of claim 10, further comprises: a board 102b, wherein the first package substrate is electrically coupled to the board.

e.	Re claim 23, Fasano et al. disclose an electronic package, comprising: a first package substrate 110 (see figs. 1a&3a-b and related text; see remaining of disclosure for more details); a first die stack 108a&108b over (i.e. on) the first package substrate; a heat spreader 302 over the first die stack, wherein the heat spreader comprises arms (portions bearing fins 304) that extend out past sidewalls of the first package substrate (fig. 3b); a second package substrate 102a over and around (at least in part) the heat spreader, wherein the second package substrate is electrically coupled to the first package substrate by a plurality of interconnects 112. But Fasano et al. do not appear to explicitly disclose a second die over the second package substrate.

However, Fasano et al. disclose that devices can be mounted on the outer surfaces (thus, top surfaces) of the interposer 102a (see at least col. 5 ln. 16-19). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a device such as a die (second die) over and electrically connected to interconnect structures on the top surface of the second package substrate 102a in order to integrate said second die with the package structure on figs. 3a-b.

f.	Re claim 24, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second die as a memory die (or custom memory die, even if the limitation “custom” does not provide any structural distinction) in order to add or increase memory capability of the package structure on figs. 3a-b (see MPEP 2144.I&II). The modification would have resulted in the second package substrate being a “custom” (this does not provide any structural distinction) memory package substrate (i.e. a package substrate connected to a memory die can be called a memory package substrate).

g.	Re claim 25, the second package substrate comprises a channel C (see annotated fig. 3a).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2013/0075887).

a.	Re claim 19, Suzuki discloses an electronic package, comprising: a first package substrate 2 (see figs. 1A-5 and related text; see remaining of disclosure for more details); a first die 3 over the first package substrate; a heat spreader 10 over the first die stack; a conductive adhesive 9 (upper one) over the heat spreader; and a second package substrate 6 over the conductive adhesive. But Suzuki does not appear to explicitly disclose first die 3 being a first die stack, but does disclose that a plurality of such dies 3 can be mounted on substrate 2 (see [0037]-[0039]). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided first die 3 as plurality of stacked dies 3, and this as a non-inventive step of providing a plurality of dies to be mounted on a package substrate according to a known configuration that minimizes signal transmission time or delay between dies (this is as compared to a side-by-side configuration that would use redistribution layers on substrate 2 to rout signals between dies 3).

b.	Re claim 20,  the first package substrate is electrically coupled to the second package substrate by a spacer (spacers 8 as a whole) that is laterally adjacent to the first die stack.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2013/0075887) in view of Haba et al. (US 2015/0236002).

a.	Re claim 21, Suzuki discloses all the limitations of claim 20 as stated above except explicitly that the spacer comprises a plurality of layers, and wherein a plurality of through spacer vias pass through the plurality of layers.

However, Haba et al. disclose alternative interconnects (see at least 80&83&85&84 on fig. 3C and [0065]-[0069]) to solders (76; fig. 3C, [0069]) wherein the alternative interconnects each comprises a layer 80 and a through via extending through the layer. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the alternative interconnects of Haba et al. in lieu of the solders 8, and this as a non-inventive step of substituting a known interconnect structure for another or something obvious to try with a reasonable expectation of success (see MPEP 2143.B&E&G). The modification would have resulted in having the spacer comprising a plurality of layers (80), and wherein a plurality of through spacer vias (83) pass through the plurality of layers.

b.	Re claim 22, Suzuki in view of Haba et al. discloses all the limitations of claim 21 as stated above including a second die 7 over the second package substrate, except explicitly that the second die is a die stack, and wherein the first die stack is a compute die stack, and wherein the second die stack is a memory die stack. However, Suzuki disclose the first die consuming more power than the second die (see at least [0056]). Noting that the second die 7 can also be a plurality of dies as per [0037]-[0039], and that processor dies consume more power than memory dies, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second die to be stacked dies based on the same reasons invoked in claim 19 rejection, and also provided (based on the power consumption configuration mentioned above) the first die stack is to be a compute die stack (i.e. stacked processor dies), and the second die stack is to be memory die stack, and this in order to obtain a highly integrated package structure.

Allowable Subject Matter
Claims 8, 12-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lou (US 2011/0156244), Eldridge (US 6,627,980) and Shioga et al. (US 2013/0223010) disclose electronic packages similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899